Order entered October 14, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01141-CR

                         JEREMY JOHN SANDERSFELD, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 416-82341-07

                                             ORDER
       On September 4, 2014, the Court granted appellant an extension until November 10, 2014

to file his pro se response to the Anders brief filed by counsel. The Court now has before it

appellant’s October 10, 2014 request for an extension until December 10, 2014 file his response

and also to use rule of appellate procedure 2 to allow him to file only one copy of the brief.

       As to his extension request, appellant asserts that the Collin County CSCD has retained

counsel to represent “their interest.” The only parties to this appeal are appellant and the State of

Texas, represented by the Collin County District Attorney’s Office. The Collin County District

Attorney’s Office has already responded that it will not be filing a brief, and the only “briefs”

that will be filed in this appeal are the Anders brief filed by counsel and appellant’s pro se

response. See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005).
       Accordingly, we DENY the extension request. Appellant’s pro se response remains due

November 10, 2014. If the response is not filed by the date specified, the appeal will be

submitted on the Anders brief alone.

       We GRANT appellant’s motion to the extent that he is only required to file one copy of

his pro se response.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Pamela

Lakatos and John Rolater.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Jeremy

Sandersfeld, TDCJ No. 1875695, Luther Unit, 1800 Luther Dr., Navasota, Texas 77868.



                                                  /s/    LANA MYERS
                                                         JUSTICE